PALMORE, Judge.
Ben Hall, Jr., a prisoner in the Kentucky State Penitentiary, appeals from an order of the Laurel Circuit Court overruling his RCr 11.42 motion to vacate the judgment of conviction pursuant to which he is imprisoned. He is without counsel and proceeds in forma pauperis.
One of the grounds stated in the motion is that the movant was deprived of the assistance of counsel at the time he entered a plea of guilty. There was no response to the motion, and it was overruled summarily.
As the Attorney General concedes, an allegation that the prisoner was deprived of counsel at any vital stage of the proceedings charges a constitutional violation and entitles the movant to a hearing with the assistance of counsel. Sipple v. Commonwealth, Ky., 384 S.W.2d 332 (1965).
The cause is reversed with directions to grant the movant a hearing.